COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  RUDY ABARCA,                                   §              No. 08-19-00038-CR

                       Appellant,                §                 Appeal from the

  v.                                             §               346th District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                       State.                    §               (TC# 20150D04057)

                                                 §
                                            ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until May 16, 2019. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WIL BECONSIDERED

BY THIS COURT.

       It is further ORDERED that Mary Elizabeth Bonney, Official Court Reporter for the

346th District Court, for El Paso County, Texas, prepare the Reporter’s Record for the

above styled and numbered cause and forward the same to this Court on or before May 16, 2019.


       IT IS SO ORDERED this 17th day of April, 2019.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.